


Exhibit 10.18

 

SIENTRA, INC.

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

 

Charles Huiner

 

 

This Amended and Restated Executive Employment Agreement (the “Agreement”), made
between Sientra, Inc. (the “Company”) and Charles Huiner (“Executive”)
(collectively, the “Parties”), is effective as of February 1,  2015 (the
“Effective Date”) and amends and restates the prior employment letter agreement
between the Company and Executive dated January 13, 2014.

 

WHEREAS, the Company desires to continue to employ Executive pursuant to the
terms, provisions and conditions set forth in this Agreement; and

 

WHEREAS, Executive desires to accept and continue his employment on the terms,
provisions and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, the Parties hereby agree as follows:

 

1.                                    Employment by the Company.

 

1.1                            Position.  Executive shall continue to serve as
Chief Strategy and Corporate Development Officer.  During the term of
Executive’s employment with the Company, Executive will devote Executive’s
diligent efforts and substantially all of Executive’s business time and
attention to the business of the Company, except for approved vacation periods
and reasonable periods of illness or other incapacities permitted by the
Company’s general employment policies.

 

1.2                            Duties and Location.  Executive shall perform
such duties as are required by the Company’s Chief Executive Officer, to whom
Executive will report.  Executive’s primary office location shall be the
Company’s Santa Barbara office.  The Company reserves the right to reasonably
require Executive to perform Executive’s duties at places other than Executive’s
primary office location from time to time, and to require reasonable business
travel. Executive shall devote substantially all of Executive’s business time
and attention to the performance of Executive’s duties hereunder and shall not
engage in any other business, profession or occupation for compensation or
otherwise that would conflict or interfere with the rendition of such services,
either directly or indirectly; provided that nothing in this Agreement shall
preclude Executive from (i) managing personal investments, (ii) serving on civic
or charitable boards or committees, (iii) engaging in business or professional
activities for compensation from a third party, for 40 or fewer hours per
calendar year, so long as such activities do not compete with the Company, and
(iv) with the prior approval from the Chief Executive Officer or Chairman of the
Board (not to be unreasonably withheld or delayed), serving on the board of
directors of other for-profit companies that do not compete with the Company, so
long as all such activities described in clauses (i) through (iv) herein do not
materially interfere with the performance of Executive’s duties and
responsibilities under this Agreement.

 

1.3                            Policies and Procedures.  The employment
relationship between the Parties shall be governed by the general employment
policies and practices of the Company, except that when the terms of this
Agreement differ from or are in conflict with the Company’s general employment
policies or practices, this Agreement shall control.

 

1.

--------------------------------------------------------------------------------


 

2.                                    Compensation.

 

2.1                            Salary.  As of the Effective Date, Executive’s
base salary is payable at the annualized rate of $265,000 per year (the “Base
Salary”), subject to standard payroll deductions and withholdings and payable in
accordance with the Company’s regular payroll schedule.

 

2.2                            Bonus.  Effective as of October 2014, Executive
will be eligible for an annual discretionary bonus of up to 45% of Executive’s
Base Salary (the “Target Bonus”), with the actual bonus amount (the “Annual
Bonus”) determined by the Compensation Committee of the Board of Directors  (the
“Board”) (or a subcommittee thereof) (the “Committee”) based upon achievement of
the performance goals established by the Committee.  Whether Executive receives
an Annual Bonus for any given year, and the amount of any such Annual Bonus,
will be determined by the Committee in its sole discretion based upon the
Company’s and Executive’s achievement of objectives and milestones to be
determined on an annual basis by the Committee.  Executive must remain an active
employee through the end of any given calendar year in order to earn an Annual
Bonus for that year and any such bonus will be paid prior to February 15 of the
year following the year in which Executive’s right to such amount became
vested.  Executive will not be eligible for, and will not earn, any Annual Bonus
(including a prorated bonus) if Executive’s employment terminates for any reason
before the end of the calendar year, except as expressly contemplated in
Section 6 below.

 

3.                                    Standard Company Benefits.  Executive
shall be entitled to participate in all employee benefit programs for which
Executive is eligible under the terms and conditions of the benefit plans that
may be in effect from time to time and provided by the Company to its
employees.  The Company reserves the right to cancel or change the benefit plans
or programs it offers to its employees at any time.

 

4.                                    Paid Time Off.  Executive shall be
entitled to accrue and use paid time off in accordance with the terms of the
Company’s policies and practices.

 

5.                                    Expenses.  The Company will reimburse
Executive for reasonable travel, entertainment or other expenses incurred by
Executive in furtherance or in connection with the performance of Executive’s
duties hereunder, in accordance with the Company’s expense reimbursement policy
as in effect from time to time.

 

6.                                    Termination of Employment; Severance.

 

6.1                            At-Will Employment.  Executive’s employment
relationship is at-will.  Either Executive or the Company may terminate the
employment relationship at any time, with or without Cause or advance notice.

 

6.2                            Termination; Resignation; Death or Disability.

 

(a)                              The Company may terminate Executive’s
employment with the Company at any time with or without Cause (as defined
below).  Further, Executive may resign at any time, with or without Good Reason
(as defined below).  Executive’s employment with the Company may also be
terminated due to Executive’s death or disability.

 

(b)                              Except as provided in Section 6.3 and Section
6.4 below, if Executive resigns or the Company terminates Executive’s
employment, or upon Executive’s death or disability, then (i) Executive will no
longer vest in any equity awards, (ii) all payments of compensation by the
Company to Executive hereunder will terminate immediately (except as to amounts
already earned), and (iii) Executive

 

2.

--------------------------------------------------------------------------------


 

will not be entitled to any severance benefits.  In addition, Executive shall
resign from all positions and terminate any relationships as an employee,
advisor, officer or director with the Company and any of its affiliates, each
effective on the date of termination.

 

6.3                            Termination without Cause.  In the event
Executive’s employment with the Company is terminated by the Company without
Cause (and other than as result of death or disability), then provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), and provided that Executive remains in
compliance with the terms of this Agreement, the Company shall provide Executive
with the following severance benefits (collectively, the “Severance Benefits”):

 

(a)                              The Company shall pay Executive, an amount
equal to nine (9) months of Executive’s then-current Base Salary paid in equal
installments on the Company’s normal payroll schedule over the nine month period
immediately following the date of Separation from Service.

 

(b)                              Provided that Executive timely elects continued
coverage under COBRA, the Company shall pay Executive’s COBRA premiums to
continue Executive’s coverage (including coverage for eligible dependents, if
applicable) (“COBRA Premiums”) through the period (the “COBRA Premium Period”)
starting on the Executive’s Separation from Service and ending on the earliest
to occur of: (i) nine (9) months following Executive’s Separation from Service;
(ii) the date Executive becomes eligible for group health insurance coverage
through a new employer; or (iii) the date Executive ceases to be eligible for
COBRA continuation coverage for any reason, including plan termination.  In the
event Executive becomes covered under another employer’s group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company shall in lieu thereof provide to Executive a taxable monthly payment
in an amount equal to the monthly COBRA premium that Executive would be required
to pay to continue Executive’s group health coverage in effect on the date of
Executive’s employment termination (which amount shall be based on the premium
for the first month of COBRA coverage), which payments shall be made on the last
day of each month regardless of whether Executive elects COBRA continuation
coverage and shall end on the earlier of (x) the date upon which Executive
obtains other employment or (y) the last day of the 9th calendar month following
Executive’s Separation from Service date.

 

6.4                            Termination in Connection with Change in
Control.  If Executive is terminated without Cause (and other than as result of
death or disability) or Executive resigns for Good Reason immediately prior to
the closing of a Change of Control (as defined below) or within twelve (12)
months following the closing of a Change of Control, such termination qualifies
as a Separation from Service, and provided that Executive remains in compliance
with the terms of this Agreement, then (a) Executive will be entitled to all of
the Severance Benefits provided for in Section 6.3 above, and (b) 100% of all of
Executive’s then-outstanding unvested Company equity awards will accelerate and
will be deemed vested and exercisable as of Executive’s Separation from Service.

 

7.                                    Conditions to Receipt of Severance
Benefits.  The receipt of the Severance Benefits provided in Section 6.3 and
Section 6.4 above will be subject to Executive signing and not revoking a
separation agreement and release of claims in a form reasonably satisfactory to
the Company (the “Separation Agreement”) within the time period set forth
therein, which shall not exceed 50 days from the date of Executive’s Separation
from Service (the “Release Period”).  No Severance Benefits will be paid or

 

3.

--------------------------------------------------------------------------------


 

provided until the Separation Agreement becomes effective.  If the Release
Period described in the preceding sentence spans two calendar years, then
payment of Severance Benefits will in any event commence in the second calendar
year. Executive shall also resign from all positions and terminate any
relationships as an employee, advisor, officer or director with the Company and
any of its affiliates, each effective on the date of termination.

 

8.                                    Section 409A.   It is intended that all of
the severance benefits and other payments payable under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of Code
Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this Agreement will be construed to the
greatest extent possible as consistent with those provisions, and to the extent
no so exempt, this Agreement (and any definitions hereunder) will be construed
in a manner that complies with Section 409A.  For purposes of Code Section 409A
(including, without limitation, for purposes of Treasury Regulation
Section 1.409A-2(b)(2)(iii)), Executive’s right to receive any installment
payments under this Agreement (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment.  Notwithstanding any provision to
the contrary in this Agreement, if Executive is deemed by the Company at the
time of Executive’s Separation from Service to be a “specified employee” for
purposes of Code Section 409A(a)(2)(B)(i), and if any of the payments upon
Separation from Service set forth herein and/or under any other agreement with
the Company are deemed to be “deferred compensation”, then to the extent delayed
commencement of any portion of such payments is required in order to avoid a
prohibited distribution under Code Section 409A(a)(2)(B)(i) and the related
adverse taxation under Section 409A, such payments shall not be provided to
Executive prior to the earliest of (i) the expiration of the six-month period
measured from the date of Executive’s Separation from Service with the Company,
(ii) the date of Executive’s death or (iii) such earlier date as permitted under
Section 409A without the imposition of adverse taxation.  Upon the first
business day following the expiration of such time period, all payments deferred
pursuant to this Paragraph shall be paid in a lump sum to Executive, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

 

9.                                    Parachute Payments.  If any payment or
benefit (including payments and benefits pursuant to this Agreement) that
Executive would receive in connection with a Change in Control from the Company
or otherwise (“Transaction Payment”) would (i) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (ii) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then the Company shall cause to be determined, before any amounts of the
Transaction Payment are paid to Service Provider, which of the following two
alternative forms of payment would result in Service Provider’s receipt, on an
after-tax basis, of the greater amount of the Transaction Payment
notwithstanding that all or some portion of the Transaction Payment may be
subject to the Excise Tax: (1) payment in full of the entire amount of the
Transaction Payment (a “Full Payment”), or (2) payment of only a part of the
Transaction Payment so that Service Provider receives the largest payment
possible without the imposition of the Excise Tax (a “Reduced Payment”).  For
purposes of determining whether to make a Full Payment or a Reduced Payment, the
Company shall cause to be taken into account all applicable federal, state and
local income and employment taxes and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes). 
If a Reduced Payment is made, (x) Executive shall have no rights to any
additional payments and/or benefits constituting the Transaction Payment, and
(y) reduction in payments and/or benefits shall occur in the manner that results
in the greatest economic benefit to Executive as determined in this paragraph. 
If more than one method of reduction will result in the same economic benefit,
the portions of the Transaction Payment shall be reduced pro rata. Unless
Executive and the Company otherwise agree in writing, any determination required
under this section shall be made in writing by the Company’s independent public
accountants (the “Accountants”),

 

4.

--------------------------------------------------------------------------------


 

whose determination shall be conclusive and binding upon Executive and the
Company for all purposes.  For purposes of making the calculations required by
this section, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.  Executive and the Company shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this section.  The Company shall bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this section as well as any costs incurred by Executive with the
Accountants for tax planning under Sections 280G and 4999 of the Code.

 

10.                            Definitions.

 

10.1                    Cause.  For purposes of this Agreement, “Cause” for
termination will mean:  (a) Executive’s willful failure substantially to perform
his duties and responsibilities to the Company or willful, material violation of
a policy of the Company; (b) Executive’s commission of any act of fraud,
embezzlement, dishonesty or any other willful misconduct that has caused or is
reasonably expected to result in material injury to the Company; (c) Executive’s
willful breach of any of his obligations under any written agreement or covenant
with the Company; (d) Executive’s material and willful violation of a federal or
state law or regulation applicable to the business of the Company; and
(e) Executive’s conviction or plea of guilty or no contest to a felony.

 

10.2                    Change in Control.  For purposes of this Agreement,
“Change in Control” shall have the meaning provided in the Company’s 2014 Equity
Incentive Plan.

 

10.3                    Good Reason.  For purposes of this Agreement, Executive
shall have “Good Reason” for resignation from employment with the Company if any
of the following actions are taken by the Company without Executive’s
affirmative prior written consent to such adverse change (which specifically
acknowledges Executive’s waiver of the Good Reason condition with respect to the
individual action that would otherwise form the basis of a resignation for Good
Reason):  (a) a material reduction in Executive’s base salary of 10% or more in
the aggregate during the 12-month period following the closing of a Change in
Control; (b) a material reduction in Executive’s duties (including
responsibilities and/or authorities), provided, however, that a change in job
position (including a change in title) shall not be deemed a “material
reduction” in and of itself unless Executive’s new duties are materially reduced
from the prior duties; or (c) relocation of Executive’s principal place of
employment to a place that increases Executive’s one-way commute by more than
fifty (50) miles as compared to Executive’s then-current principal place of
employment immediately prior to such relocation.  In order to resign for Good
Reason, Executive must provide written notice to the Company’s Chief Executive
Officer within 30 days after the first occurrence of the event giving rise to
Good Reason setting forth the basis for Executive’s resignation, allow the
Company at least 30 days from receipt of such written notice to cure such event,
and if such event is not reasonably cured within such period, Executive must
resign from all positions Executive then holds with the Company not later than
60 days after the expiration of the cure period.

 

11.                            Proprietary Information Obligations. Regardless
of the reason of Executive’s termination of employment with the Company,
Executive will continue to comply with the Employee Confidentiality, Inventions
and Non-Interference Agreement entered into in connection with the commencement
of his employment with the Company (the “Confidentiality Agreement”).

 

12.                            No Adverse Interests.  Executive agrees not to
acquire, assume or participate in, directly or indirectly, any position,
investment or interest known to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise.

 

5.

--------------------------------------------------------------------------------


 

13.                            Non-Solicitation.  Executive agrees that during
the period of employment with the Company and for twelve (12) months after the
date Executive’s employment is terminated for any reason, Executive will not,
either directly or through others, solicit or encourage or attempt to solicit or
encourage any employee, independent contractor, or consultant of the Company to
terminate his or her relationship with the Company in order to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

14.                            Dispute Resolution.  To ensure the timely and
economical resolution of disputes that may arise in connection with Executive’s
employment with the Company, Executive and the Company agree that any and all
disputes, claims, or causes of action arising from or relating to the
enforcement, breach, performance, negotiation, execution, or interpretation of
this Agreement, Executive’s employment, or the termination of Executive’s
employment, including but not limited to statutory claims, shall be resolved to
the fullest extent permitted by law by final, binding and confidential
arbitration, by a single arbitrator, in Los Angeles, California, conducted by
JAMS, Inc. (“JAMS”) under the then applicable JAMS rules (which can be found at
the following web address: http://www.jamsadr.com/rulesclauses).  By agreeing to
this arbitration procedure, both Executive and the Company waive the right to
resolve any such dispute through a trial by jury or judge or administrative
proceeding.  The Company acknowledges that Executive will have the right to be
represented by legal counsel at any arbitration proceeding.  The arbitrator
shall:  (a) have the authority to compel adequate discovery for the resolution
of the dispute and to award such relief as would otherwise be permitted by law;
and (b) issue a written arbitration decision, to include the arbitrator’s
essential findings and conclusions and a statement of the award.  The arbitrator
shall be authorized to award any or all remedies that Executive or the Company
would be entitled to seek in a court of law.  The Company shall pay all JAMS’
arbitration fees in excess of the amount of court fees that would be required of
the Executive if the dispute were decided in a court of law.  Nothing in this
Agreement is intended to prevent either Executive or the Company from obtaining
injunctive relief in court to prevent irreparable harm pending the conclusion of
any such arbitration.  Any awards or orders in such arbitrations may be entered
and enforced as judgments in the federal and state courts of any competent
jurisdiction.

 

15.                            General Provisions.

 

15.1                    Notices.  Any notices provided must be in writing and
will be deemed effective upon the earlier of personal delivery (including
personal delivery by fax) or the next day after sending by overnight carrier, to
the Company at its primary office location and to Executive at the address as
listed on the Company payroll.

 

15.2                    Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 

15.3                    Waiver.  Any waiver of any breach of any provisions of
this Agreement must be in writing to be effective, and it shall not thereby be
deemed to have waived any preceding or succeeding breach of the same or any
other provision of this Agreement.

 

15.4                    Complete Agreement.  This Agreement, together with the
Confidentiality Agreement, constitutes the entire agreement between Executive
and the Company with regard to this subject matter.  It supersedes all previous
agreements and understandings between the parties with respect to the subject
matter hereof and is the complete, final, and exclusive embodiment of the
Parties’ agreement

 

6.

--------------------------------------------------------------------------------


 

with regard to this subject matter.  This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations.  This Agreement cannot be modified or amended
except in a writing signed by a duly authorized officer of the Company.

 

15.5                    Counterparts.  This Agreement may be executed in
separate counterparts, any one of which need not contain signatures of more than
one party, but all of which taken together will constitute one and the same
Agreement.

 

15.6                    Headings.  The headings of the paragraphs hereof are
inserted for convenience only and shall not be deemed to constitute a part
hereof nor to affect the meaning thereof.

 

15.7                    Successors and Assigns.  This Agreement is intended to
bind and inure to the benefit of and be enforceable by Executive and the
Company, and their respective successors, assigns, heirs, executors and
administrators, except that Executive may not assign any of his duties hereunder
and he may not assign any of his rights hereunder without the written consent of
the Company, which shall not be withheld unreasonably.

 

15.8                    Tax Withholding and Indemnification.  All payments and
awards contemplated or made pursuant to this Agreement will be subject to
withholdings of applicable taxes in compliance with all relevant laws and
regulations of all appropriate government authorities.  Executive acknowledges
and agrees that the Company has neither made any assurances nor any guarantees
concerning the tax treatment of any payments or awards contemplated by or made
pursuant to this Agreement.  Executive has had the opportunity to retain a tax
and financial advisor and fully understands the tax and economic consequences of
all payments and awards made pursuant to the Agreement.

 

15.9                    Choice of Law.  All questions concerning the
construction, validity and interpretation of this Agreement will be governed by
the laws of the State of California.

 

7.

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the day and year
first written above.

 

 

SIENTRA, INC.

 

 

 

 

 

By:

/s/ Hani Zeini

 

 

 

Hani Zeini

 

 

Founder and Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

/s/ Charles Huiner

 

 

Charles Huiner

 

--------------------------------------------------------------------------------
